—Judgment, Supreme Court, New York County (Bonnie Wittner, J.), rendered October 6, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree and two counts of criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to concurrent prison terms of 41/2 to 9 years, 41/2 to 9 years, 1 year and 1 year, respectively, unanimously affirmed.
Defendant’s peremptory challenges were properly disallowed. *327Once defense counsel offered race neutral explanations for the challenges and the court ruled on the ultimate question of intentional discrimination, the issue of whether the prosecutor made a prima facie showing became moot (see, People v Payne, 88 NY2d 172, 182). Furthermore, the court properly followed the steps required for a Batson determination when it promptly and directly found defendant’s race neutral explanations to be pretextual (supra, at 184-185). Concur—Murphy, P. J., Wallach, Rubin and Williams, JJ.